UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover, DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:7/31/12 Item 1. Schedule of Investments. Geier Strategic Total Return Fund Schedule of Investments July 31, 2012 (Unaudited) Common Stocks - 6.68% Shares Fair Value Materials - 3.98% Agnico-Eagle Mines Limited $ Newmont Mining Corp. Pan American Silver Corp. Yamana Gold, Inc. Utilities - 2.70% CenterPoint Energy, Inc. Duke Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $2,294,272) Mutual Funds - 5.46% Central Fund of Canada, Ltd. - Class A (a) (e) TOTAL MUTUAL FUNDS (Cost $2,028,418) Corporate Bonds - 14.89% Principal Amount Ally Financial, Inc., 7.125%, 10/15/2017 $ AngloGold Holdings PLC, 5.125%, 08/01/2022 Arch Coal, Inc., 8.750%, 08/01/2016 Atlas Pipeline Partners, 8.750%, 06/15/2018 (f) Citigroup, Inc., 0.738%, 06/09/2016 (b) Federal Farm Credit Bank, 5.875%, 08/16/2021 Federal Home Loan Bank, 1.000%, 05/14/2027 General Electric Capital Corp., 0.660%, 01/08/2016 (b) Goldman Sachs Capital II, 4.000%, 06/01/2043 (b) Kemper Corp., 6.000%, 05/15/2017 Lincoln National Corp., 7.000%, 05/17/2066 (b) Macys Retail Holdings, Inc., 7.450%, 10/15/2016 Netflix Inc., 8.500%, 11/15/2017 Quicksilver Resources, Inc., 8.250%, 08/01/2015 SLM Corp., 2.556%, 11/1/2016 (b) Steel Dynamics Inc., 7.750%, 4/15/2016 Suntrust Banks, Inc., 5.250%, 11/05/2012 Tesoro Corp., 6.500%, 06/01/2017 Tyson Foods, Inc., 6.600%, 04/01/2016 Whirlpool Corp., 6.500%, 06/15/2016 TOTAL CORPORATE BONDS (Cost $5,549,948) Municipal Bonds - 23.51% California Qualified School Board, 4.760%, 09/01/2017 City of Denton, TX, 5.000%, 02/15/2021 City of East Orange NJ, 5.300%, 04/01/2017 City of Garland, TX, 4.375%, 02/15/2025 City of Las Vegas NV, 5.900%, 05/01/2024 City of Port St. Lucie, FL,4.000%, 07/01/2013 County of Douglas, MN, 3.000%, 08/01/2013 County of Mahoning OH, 5.500%, 12/01/2025 County of Maury, TN, 3.000%, 04/01/2016 County of Reeves TX, 6.875%, 12/01/2020 County of Sonoma CA, 6.000%, 12/01/2029 County of Wayne MI, 9.250%, 12/01/2025 Florida State Board of Governors, 4.000%, 07/01/2018 Government Development Bank for Puerto Rico, 3.670%, 05/01/2014 Indiana Bond Bank, 5.790%, 01/15/2025 Maryland State Transportation Authority, 5.000%, 07/01/2017 Medical Center Educational Building Corp., 3.000%, 06/01/2015 Metropolitan Nashville Airport Authority, 6.793%, 07/01/2029 New York City Transitional Finance Authority Future Tax Secured Revenue; 5.000%, 11/01/2020 State of Florida, 5.000%, 06/01/2016 State of Louisiana, 5.000%, 05/01/2019 State of Mississippi, 3.000%, 11/01/2018 State of North Carolina, 4.000%, 06/01/2016 Texas State University Systems, 5.000%, 03/15/2022 Texas Tech University, 5.000%, 08/15/2020 University of Arkansas, 3.000%, 12/01/2023 University of Missouri, 4.000%, 11/01/2016 University of South Carolina, 2.000%, 05/01/2013 University of South Carolina, 5.000%, 05/01/2025 Vermont State Colleges, 6.101%, 07/01/2025 TOTAL MUNICIPAL BONDS (COST $8,479,371) See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Schedule of Investments - continued July 31, 2012 (Unaudited) U.S. Government Securities - 7.49% Principal Amount Fair Value U.S. Treasury N/B, 6.125%, 08/15/2029 $ U.S. Treasury N/B, 8.750%, 05/15/2020 TOTAL U.S. GOVERNMENT SECURITIES (Cost $2,402,773) Mortgage Backed Securities - 4.61% Countrywide Alternative Loan Trust, 0.536%, 05/25/2034 (b) Credit Suisse First Boston Mortgage Securities Corp., 2.722%, 10/25/2033 (b) Freddie Mac REMICS, 0.000%, 06/15/2036 Government National Mortgage Association, 6.500%, 12/20/2041 (b) Morgan Stanley Mortgage Loan Trust, 2.782%, 10/25/2034 (b) Structured Asset Securities Corp., 2.762%, 04/25/2033 (b) TOTAL MORTGAGE BACKED SECURITIES (Cost $1,698,272) Exchange-Traded Funds - 6.75% Shares iShares iBoxx $ Investment Grade Corporate Bond Fund Sprott Physical Gold Trust (c) Sprott Physical Silver Trust (c) TOTAL EXCHANGE-TRADED FUNDS (Cost $2,576,324) Preferred Stocks - 0.75% Public Storage, 6.350%, callable 07/26/2016 TOTAL PREFERRED STOCKS (Cost $250,000) Money Market Securities - 30.20% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.22% (d) Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $11,110,104) TOTAL INVESTMENTS (Cost $36,389,482) - 100.34% $ Liabilities in excess of other assets - (0.34%) ) TOTAL NET ASSETS - 100.00% $ (a) Closed-end Fund. (b) Variable rate security, the coupon rate shown represents the rate at July 31, 2012. (c)Non-income producing. (d) Variable rate security; the rate shown represents the yield at July 31, 2012. (e)Passive foreign investment company. (f)Limited Partnership Tax Related Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Geier Strategic Total Return Fund Related Notes to the Schedule of Investments July 31, 2012 (Unaudited) Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The First In, First Out method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are accreted or amortized using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, exchange-traded funds, closed-end funds, and preferred stocks, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Fund determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Geier Strategic Total Return Fund Related Notes to the Schedule of Investments – continued July 31, 2012 (Unaudited) Fixed income securities such as corporate bonds, municipal bonds, U.S. government securities, and mortgage-backed securities when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Fund is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Fund would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Fund’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Fund is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invest in may default or otherwise cease to have market quotations readily available.Any fair valuation pricing done outside the Fund’s approved pricing methods must be approved by the Pricing Committee of the Board. Geier Strategic Total Return Fund Related Notes to the Schedule of Investments – continued July 31, 2012 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2012: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
